Citation Nr: 1829570	
Decision Date: 06/15/18    Archive Date: 07/02/18

DOCKET NO.  14-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for gastroesophageal reflux disease (GERD)/acid dyspepsia (claimed as stomach condition, peptic ulcer disease).

2.  Entitlement to a disability rating greater than 50 percent for panic disorder with agoraphobia (formerly rated as anxiety disorder with headache).

3.  Entitlement to a disability rating greater than 30 percent for headaches.

4.  Entitlement to an effective date prior to June 18, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Revin, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to higher disability ratings for GERD, panic disorder with agoraphobia, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran met the schedular criteria for TDIU on December 10, 2002, but the Veteran's unemployability was not a result of the 60 percent rated service connected disability.


CONCLUSION OF LAW

The criteria for an effective date prior to June 18, 2009, for the grant of entitlement to a TDIU have not been met.  38 U.S.C.§§ 1555, 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5103(a), 5103A (West 2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to this claim, and the appeal may be considered on the merits.

II.  Effective Date for TDIU

A.  Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C. § 5110(b)(1).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

B.  Legal Analysis

In this case, the Veteran filed an application for TDIU in October 2001.  on June 2010, the Veteran was service connected for a panic disorder with agoraphobia at 50 percent from June 18, 2009, headaches at 30 percent from June 18, 2009, right knee arthritis at 10 percent from June 4, 1996, right knee chondromalacia patella at 10 percent from June 4, 1996, left knee arthritis at 10 percent from March 31, 2000, left knee chondromalacia patella at 10 percent from September 1, 2005, bilateral tinnitus at 10 percent from May 15, 2001, and bilateral hearing loss at zero percent from March 31, 2000; the Veteran had a combined compensation evaluation of 90 percent, meeting the schedular criteria for TDIU.  During the time period that the Veteran sought entitlement to TDIU, the Veteran had a Board hearing in March 2003 and testified that his anxiety prevented him from working and forced him to take an early retirement.  The April 2010 VA examiner found that the Veteran's psychiatric problems prevent him from performing any work involving concentration and memory, and his panic attacks and agoraphobia prevent him from working without breaks if he has a panic attack.  The Veteran was found to meet the criteria for TDIU on June 18, 2009.

On December 2009, the Veteran was service connected for GERD at 60 percent from December 10, 2002.  The inclusion of the disability rating for GERD gave the Veteran a combined compensation evaluation of 80 percent from December 10, 2002, meeting the schedular criteria for TDIU.  However, there is no evidence in the Veteran's claims file that indicates that the Veteran's GERD disability had any kind of impact on his capability to perform the physical and mental acts required by employment.  As stated above, the Veteran's anxiety/panic disorder, the primary disability for the Veteran's unemployability, was not yet service-connected as of December 10, 2002.

Therefore, although the Veteran filed his application for TDIU in October 2001, entitlement to TDIU did not arise until June 18, 2009.  The presently assigned effective date of June 18, 2009, is appropriate and there is no basis for an award of TDIU prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 18, 2009, for the award of TDIU is denied.



REMAND

Unfortunately, the Board finds that this appeal must be remanded to further develop the claims and obtain current records on the severity of the Veteran's disabilities.

The Veteran asserts that his service-connected disabilities warrant higher disability evaluations.

The Veteran last underwent a VA examination for his GERD in December 2009, for his headaches in April 2010, and his panic disorder with agoraphobia in April 2010.  These examinations were conducted over seven years ago, and more contemporaneous examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records and associate the same with the claims file.

2.  After all available records are associated with the claims file, schedule the Veteran for new VA examination with an appropriately qualified health care professional to determine the current nature and severity of his GERD.  The entire claims file should be made available to, and reviewed by, the examiner.  Once the examination and review is complete, the examiner should report the symptoms and severity of the Veteran's GERD.

A rationale should be given for all opinions and conclusions rendered.

3. Schedule the Veteran for new VA examination with an appropriately qualified health care professional to determine the current nature and severity of his panic disorder with agoraphobia.  The entire claims file should be made available to, and reviewed by, the examiner.  Once the examination and review is complete, the examiner should report the symptoms and severity of the Veteran's panic disorder with agoraphobia.

A rationale should be given for all opinions and conclusions rendered.

4.  Schedule the Veteran for new VA examination with an appropriately qualified health care professional to determine the current nature and severity of his headaches.  The entire claims file should be made available to, and reviewed by, the examiner.  Once the examination and review is complete, the examiner should report the symptoms and severity of the Veteran's headaches.

A rationale should be given for all opinions and conclusions rendered.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


